Citation Nr: 0401831	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 10 
percent.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION


The veteran had active service from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).



FINDINGS OF FACT

1.  The veteran served in the European Theater of Operations 
during World War II.

2.  The veteran was interred as a Prisoner of War (POW) for 
48 days by German forces.

3.  The veteran's PTSD manifests with claimed symptoms of 
insomnia, nightmares, intrusive thoughts, exaggerated 
startled response, hyper-vigilance, decreased memory and 
concentration, and depression and anxiety.  The veteran was 
married for 40-plus years until widowed.  He has a positive 
relationship with his daughter, son-in-law, granddaughter, 
great granddaughter, and girl friend of seven years.  His 
social adaptability is mildly impaired.  His overall level of 
disability is considered to be in the mild to definite range.

4.  The veteran's PTSD more nearly approximates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

5.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, has not 
been shown.

6.  The veteran's service medical records (SMRs) are not 
available, as they may have been destroyed by fire.  A prior 
in-service diagnosis of malaria cannot be confirmed. 

7.  There is no competent credible medical evidence of any 
malaria symptomatology within one year of the veteran's 
discharge from service nor is there any medical evidence of 
current malaria symptomatology.

8.  It has not been shown that malaria was incurred in 
military service



CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation of 30 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2003).

2.  Malaria was not incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38, C.F.R., §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  The Secretary 
of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VA General Counsel Precedent Opinion 7-2003 (November 
19, 2003).

In an October 2001 letter (letter), the RO informed the 
veteran of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim and the specific ways VA would 
assist him.  In addition to informing the veteran how VA 
would assist him, the letter informed the veteran of the 
specific evidence required to substantiate his claims and how 
the veteran might go about obtaining that evidence.  As for 
who would obtain what evidence, the letter informed the 
veteran that the RO already had requested his SMRs and any 
PTSD stressor information in his personnel records.  The 
letter also advised him that the RO would obtain all records 
he identified as pertinent to his claim, unless he opted to 
obtain it himself.  VA Forms 21-4142 were provided for his 
signature and return to authorize VA to obtain any records 
identified.  The veteran was to forward any records already 
in his possession.  The letter provided the veteran with 
telephone numbers at which the RO could be reached.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)) (VBA); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As for the duty to assist, the RO made numerous inquiries of 
the National Personnel Records Center (NPRC) in an effort to 
obtain the veteran's SMRs and personnel records or reasonable 
substitutes.  The RO did verify the veteran's status as a 
POW.  The RO obtained all treatment records identified by the 
veteran and arranged for a POW protocol examination.  All 
records obtained or generated have been associated with the 
claim file.  In a November 2001 statement, the veteran 
related that there were no private treatment records related 
to his claims.  In his January 2003 substantive appeal, the 
veteran identified a VA facility as maintaining treatment 
records for his PTSD that were not of record.  The RO 
contacted that facility and obtained the sole record related 
to the veteran's PTSD.  Neither the veteran nor his 
representative assert that there are any outstanding records 
or other evidence related to his claim in need of 
development.  The Board notes that the veteran's 
representative's assertion of incomplete compliance with the 
VCAA notice requirements was made prior to the VBA of 2003, 
which legislatively overruled Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the case on which the assertion is based.

The Board finds that the RO also has complied with and met 
the duty to assist the veteran with the development of his 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

I.  Evaluation of the veteran's PTSD.

The October 2002 rating decision granted service connection 
for PTSD and rated the veteran's disability at 10 percent.  
He submitted a timely notice of disagreement (NOD) and 
substantive appeal.

The specific stressors claimed by the veteran is his twice 
being captured and interred by German forces, first while 
serving in North Africa, and a second time while serving in 
Italy.  He states he was kept in underground bunkers without 
either sanitary items or food and water.  The claim file 
reflects that 48 days of captivity is verified.

The September 2002 VA report of PTSD examination reflects 
that the veteran reported almost daily nightmares and 
intrusive thoughts.  He also reported  symptoms of insomnia, 
exaggerated startled response, hyper-vigilance, decreased 
memory and concentration, and depression and anxiety.  He is 
afraid of the dark and tight dark places.  Prior to his 
retirement, he could not do things in tight places.  He 
avoids war movies and television coverage of war.  He denies 
flashbacks, hallucinations or delusions.

The veteran reported that, after his discharge from service, 
he worked for a heating and air conditioning company for 18 
years, when it went out of business.  Afterwards, he ran his 
own heating and air conditioning business for 19 years until 
his retirement.  The veteran was married for 40-plus years 
until widowed.  He has a positive relationship with his 
daughter, son-in-law, granddaughter, great granddaughter, and 
girl friend of seven years.  Currently, he and his girl 
friend reside on his daughter's farm, and they care for the 
livestock and do other upkeep chores, such as cutting the 
grass, as his daughter frequently is absent.  He denies 
taking any medication for his PTSD.

The September 2002 report reflects that the veteran's mental 
status examination  revealed good eye contact, no evidence of 
psychomotor agitation or retardation.  His speech was at a 
regular rate, rhythm, and volume.  Affect was broad in range 
and appropriate, thought process was logical and goal 
directed, with evidence of looseness of associations.  He 
registered three objects and recalled two of them five 
minutes later.  He performed simple calculations and related 
significant past personal information, and demonstrated the 
capacity for abstract reasoning.

The examiner assessed the veteran's Global Assessment of 
Functioning (GAF) as 67.  The examiner also noted the 
veteran's social adaptability and interactions with others is 
mildly impaired due to his anxiety and depression.  The 
examiner did not assess the veteran's flexibility, 
adaptability, and efficiency, in an industrial setting 
because he has been retired for several years.  He noted that 
the veteran has had problems with  insomnia, nightmares, 
intrusive thoughts, exaggerated startle response, 
hypervigilance, decreased memory and concentration, 
depression, anxiety, difficulty remembering details of the 
traumatic period, phobias specifically related to the war, 
and avoidance.  He estimated the veteran's overall level of 
disability to be in the mild to definite range.

A March 2003 report from the VA treatment facility in 
Greenville, South Carolina, reflects that the veteran was 
seen once for PTSD.  He did not discuss his stressors 
extensively because they were vivid on that day.  He reported 
panic attacks without further specificity.  The veteran did 
not return for regular counseling as invited.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

PTSD symptomatology which manifest occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) qualify for an evaluation of 30 
percent .  38 C.F.R. § 4.130, DC 9411 (2003).

As noted above the September 2002 VA examiner stated that the 
veteran has had problems with insomnia, nightmares, 
depression, and anxiety.  Resolving all doubt in favor of the 
veteran, the Board finds that his symptomatology more nearly 
approximates the criteria for an evaluation of 30 percent.  
38 C.F.R. §§ 4.3, 4.7. 

However, the Board finds that an evaluation in excess of 30 
percent is not warranted.  A 50 percent evaluation is 
appropriate when PTSD manifests occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Such symptomatology is not shown by the 
evidence. 

Specifically, the September 2002 examination report revealed 
that the veteran was alert, oriented and cooperative during 
the examination.  There was no disturbance of speech, and his 
affect was broad in range and appropriate.  His thought 
process was logical and goal directed without evidence of 
looseness of associations.  He denied hallucinations and 
delusions, as well as suicidal and homicidal ideation.  He 
was able to recall 2 of 3 objects after 5 minutes, and the 
third with prompting.  He performed simple calculations 
correctly and demonstrated a capacity for abstract reasoning.  
His judgment was good.   He did not report panic attacks at 
the September 2002 examination, and gave no frequency in the 
March 2003 report.  Whatever their frequency, however, his 
overall functioning is good, as indicated by the veteran's 
GAF of 67.  A GAF within the 61 to 70 range is indicative of 
some mild symptoms (e.g. depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful personal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM 
IV), p. 46.  The veteran currently has meaningful family and 
social relationships, as evidenced by his report of having 
many friends, although none live nearby, his good 
relationship with his girlfriend of 7 years, and his 
relationship with his daughter and grandchildren.  He and his 
girlfriend attend to his daughter's livestock and the light 
upkeep chores of his daughter's farm.    

The objective evidence, as reflected in the examination 
report, shows the veteran's symptomatology to be mild to 
definite in range.  The 30 percent evaluation adequately 
compensates him for these symptoms.  DC 9411.  The Board 
finds that the rating criteria for a 50 percent evaluation 
have not been met.  38 C.F.R. §§ 4.3, 4.7; DC 9411.

II.  Service connection for malaria.

The veteran states that he contracted malaria while a POW in 
North Africa.  He also states that he had a flare up while in 
southern France, where he was hospitalized for two weeks.  He 
reports that, even in severe summer heat, he is cold as a 
result of his malaria.

As noted, the veteran's SMRs are not available.  The NPRC 
reports that his records would have been maintained in an 
area that was destroyed by fire.  The veteran's POW protocol 
medical examination did not reveal any symptomatology of 
malaria.  The examination report reflects malaria by history.  
Further, his pre-total right knee replacement surgery 
examinations did not reveal any symptoms of malaria.

A July 2002 treatment note reflects that the veteran 
presented with complaint of a hernia.  He denied any night 
sweats, chills, or fever.  Physical examination revealed no 
abnormalities other than a light inguinal hernia.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Malaria is one of the diseases 
listed as eligible for presumptive service connection as a 
tropical disease.  38 C.F.R. §§ 3.307(a)(3), 3.309(b) (2003).

It is unfortunate that the veteran's SMRs are not available.  
However, there still must be evidence of a current disability 
in order to show service connection.  Neither the POW 
protocol medical examination nor any of his VA treatment for 
other conditions has revealed any competent credible medical 
evidence that the veteran manifests any symptoms of malaria.  
Further, there also is no evidence that malaria manifested to 
the required degree within one year of his discharge from 
service.  Although the veteran is a POW, malaria is not one 
of the listed diseases specific to former POWs, for which 
service connection may be granted regardless of when it 
manifests to the required degree.  See 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (2003).

The preponderance of the evidence is against the granting of 
service connection.  Therefore, the evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).



ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted, subject to the laws and regulations governing the 
disbursement of VA monetary benefits.

Entitlement to service connection for malaria is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



